Smith, J.
(dissenting) : I dissent on the ground that the appellee alleged negligence on the part of the railroad company as its ground of recovery, and that there is no evidence showing how long before the cattle passed over the cattle guard it was that the snow fell. The snow may have fallen within an hour before the cattle passed over the cattle guard, and in such case it would require an extraordinary degree of diligence to hold that the railroad company must have removed the snow and ice from the cattle guard within that time. I think there is no showing of negligence.